Opinion oe the Court by
Judge Hardin:
The only important question to he determined in this case is, whether there was due notice to the endorsers of the bill of its protest for non-payment. If there was irregularity, or laches, on the part of the officers of the bank in Louisville, in forwarding the notice to Burks, by an incorrect direction of the latter, the objection was, in our opinion, obviated by giving the notice also through the postoffice at Louisville, in which, it is proved, Burks kept a box, and was in the habit of receiving his mail.
We concur in the conclusion of the court of common pleas, and the judgment is therefore affirmed.